TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00403-CR
                                     NO. 03-19-00426-CR


                                   Quincy Davis, Appellant

                                                v.

                                 The State of Texas, Appellee




                FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
                      NOS. D-1-DC-18-500247 & D-1-DC-18-500248,
               THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               In two cases consolidated for trial, a jury convicted appellant Quincy Davis of the

offenses of aggravated robbery and robbery. See Tex. Penal Code §§ 29.02, .03. Davis elected

to have the district court assess punishment, and the district court sentenced Davis to fifteen

years’ imprisonment for each offense, with the sentences to run concurrently. In a single point of

error on appeal, Davis asserts that his sentences were disproportionate to the charged offenses.

We will affirm the judgments of conviction.


                                       BACKGROUND

               The State charged Davis with committing two aggravated robberies in the early

morning hours of May 11, 2018. At trial, the jury heard evidence that the robberies were
committed at Community First Village, a community that serves individuals transitioning out of

homelessness. Davis was a former resident of the community. The victims were current

residents Fred Ojeda and Stephen Sleeper, both of whom were 64 years old at the time of the

robberies.

               Ojeda testified that at approximately 2:30 a.m., as he was walking to his house, he

noticed somebody walking behind him and “getting closer.” When Ojeda opened his front door,

this person, identified in court as Davis, pushed Ojeda into the house, causing Ojeda to fall

forcefully onto his bed and bruise his knee. Davis then pressed a folding knife or some other

sharp object to Ojeda’s throat and demanded money. Ojeda gave Davis fifteen dollars, and

Davis left the residence, threatening Ojeda that “[i]f you tell anyone about this, I’m going to

come back.”

               Approximately twelve minutes later, Davis knocked on the door to Sleeper’s

residence. Sleeper, who is physically disabled and uses a wheelchair for mobility, testified that

he answered the door and recognized Davis, who had done odd jobs for Sleeper in the past.

Sleeper let Davis into his house, whereupon Davis pressed his arm against Sleeper’s neck, hit

Sleeper in the head when Sleeper began screaming for help, and demanded money. Sleeper gave

Davis three dollars, and Davis left the residence.

               Ojeda and Sleeper each called the police to report the incidents.         Officers

interviewed them and documented their injuries, photographs of which were admitted into

evidence. Ojeda had an abrasion below his right knee and a red mark between his chin and his

throat. Sleeper had a red mark over his eyebrow and a red mark on his neck, near his throat.

               The jury found Davis not guilty of aggravated robbery but guilty of the lesser-

included offense of robbery against Ojeda. The jury found Davis guilty of aggravated robbery

                                                 2
against Sleeper (aggravated due to Sleeper’s status as a “disabled person”). At the punishment

hearing before the district court, Davis pleaded true to an enhancement paragraph alleging a prior

conviction for the offense of evading arrest. The district court admitted into evidence copies of

pen packets showing that Davis also had prior convictions for the offenses of burglary of a

habitation in 1991, 1997, and 2002; burglary of a building in 1999; and assault-family violence

in 2010. The district court also admitted into evidence a “determination of intellectual disability

report” on Davis showing that he had a “moderate intellectual disability” and medical records

showing that Davis had a history of mental illness. The district court sentenced Davis to 15

years’ imprisonment for the robbery offense and 15 years’ imprisonment for the aggravated-

robbery offense, with the sentences to run concurrently. Davis later filed an amended motion for

new trial, which was overruled by operation of law. This appeal followed.


                                           DISCUSSION

               In his sole point of error, Davis asserts that his sentences were disproportionate to

the seriousness of the charged offenses. According to Davis, he should not have received

“fifteen years for stealing eighteen dollars.”

               As an initial matter, the State argues that Davis failed to preserve this point of

error for our review. We agree. “Ordinarily, to preserve an issue for appellate review, an

appellant must have first raised the issue in the trial court.” Burt v. State, 396 S.W.3d 574, 577

(Tex. Crim. App. 2013) (citing Tex. R. App. P. 33.1(a)). “A sentencing issue may be preserved

by objecting at the punishment hearing, or when the sentence is pronounced.” Id. When an

appellant does not have an opportunity to object at the punishment hearing, “an appellant may

preserve a sentencing issue by raising it in a motion for new trial.” Id. at 577 & n.4.



                                                 3
               Here, Davis failed to raise any complaint regarding his sentence either at the time

it was pronounced in open court or later in his amended motion for new trial (he also did not

raise the issue in his original motion for new trial). Accordingly, Davis has failed to preserve his

complaint for review. See Tex. R. App. P. 33.1(a).

               Moreover, even if this complaint had been preserved, we could not conclude on

this record that Davis’s sentences were “grossly disproportionate” to his offenses. “The concept

of proportionality is embodied in the Constitution’s ban on cruel and unusual punishment and

requires that punishment be graduated and proportioned to the offense.” State v. Simpson, 488

S.W.3d 318, 322 (Tex. Crim. App. 2016) (citing U.S. Const. amend VIII). “But, this is a narrow

principle that does not require strict proportionality between the crime and the sentence.” Id.

(citing Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring)). “Rather, it

forbids only extreme sentences that are ‘grossly disproportionate’ to the crime.” Id. (citing

Ewing v. California, 538 U.S. 11, 23 (2003) (plurality opinion)).         Generally, “punishment

assessed within the statutory limits, including punishment enhanced pursuant to a habitual-

offender statute, is not excessive, cruel, or unusual.” Id. at 323 (citing Ex parte Chavez, 213

S.W.3d 320, 323–24 (Tex. Crim. App. 2006)).

               “To determine whether a sentence for a term of years is grossly disproportionate

for a particular defendant’s crime, a court must judge the severity of the sentence in light of the

harm caused or threatened to the victim, the culpability of the offender, and the offender’s prior

adjudicated and unadjudicated offenses.” Id. (citing Graham v. Florida, 560 U.S. 48, 60 (2010)).

In most cases, the analysis ends there. However, “[i]n the rare case in which this threshold

comparison leads to an inference of gross disproportionality, the court should then compare the

defendant’s sentence with the sentences received by other offenders in the same jurisdiction and

                                                 4
with the sentences imposed for the same crime in other jurisdictions.” Id. “If this comparative

analysis validates an initial judgment that the sentence is grossly disproportionate, the sentence is

cruel and unusual.” Id.

               In this case, Davis was convicted of two offenses, aggravated robbery and

robbery.   The aggravated robbery was a first-degree felony enhanced by a prior felony

conviction. See Tex. Penal Code § 29.03(b). Accordingly, the range of punishment for that

offense was imprisonment for “life, or for any term of not more than 99 years or less than 15

years.” Id. § 12.42(d). Davis was sentenced to 15 years’ imprisonment for that offense, the

statutory minimum. Moreover, because the robbery was aggravated, Davis could not have been

placed on community supervision for that offense. See Tex. Code Crim. Proc. art. 42A.054(11).

               The robbery was a second-degree felony enhanced by a prior felony conviction.

Id. § 29.02(b). The range of punishment for that offense was imprisonment “for life or for any

term of not more than 99 years or less than 5 years.” Tex. Penal Code § 12.32(a). Davis was

sentenced to 15 years’ imprisonment for that offense, which is at the lower end of the

punishment range. The sentence for the robbery offense was to be served concurrently with the

sentence for the aggravated-robbery offense.

               Additionally, although Davis claims that these were not serious offenses because

he stole fifteen dollars from one victim and three dollars from another, the circumstances of the

offenses included more than the amount of money stolen. The victims were two men in their

60s, both of whom were attempting to transition out of homelessness and one of whom was

physically disabled and in a wheelchair. Davis robbed the victims in their homes late at night,

using his relationship with Sleeper to gain entry into his home and forcing his way into Ojeda’s

home. Davis also assaulted and threatened both victims during the robberies. He knocked Ojeda

                                                 5
forward onto his bed and held a knife or other sharp object against his throat. He pressed his arm

against Sleeper’s neck and hit him in the head when Sleeper began screaming. Davis’s actions

visibly injured both victims. Moreover, Davis had an extensive criminal history that included a

conviction for assault-family violence and multiple convictions for burglary of a habitation.

Finally, there is nothing in the record to suggest that as a result of Davis’s intellectual disability

or his history of mental illness, his mental state at the time of the offenses was such that he was

not culpable for the robberies that he committed. On this record, we cannot conclude that

Davis’s sentences were “grossly disproportionate” to his offenses, even if we were to assume

that Davis preserved this issue for review.

               We overrule Davis’s sole point of error.


                                          CONCLUSION

               We affirm the district court’s judgments of conviction.



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: January 8, 2020

Do Not Publish




                                                  6